United States Court of Appeals,

                          Eleventh Circuit.

                            No. 94-2516.

  Lora LOHR, Michael Lohr, Her Husband, Plaintiffs-Appellants,

                                 v.

   MEDTRONIC, INC., a Foreign Corporation, Defendant-Appellee.

                           Oct. 28, 1996.

Appeal from the United States District Court for the Middle
District of Florida (No. 93-482-CIV-J-20); Harvey E. Schlesinger,
Judge.

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BLACK and BARKETT, Circuit Judges, and RONEY, Senior Circuit
Judge.

     PER CURIAM:

     On June 26, 1996, the Supreme Court reversed this panel's

opinion in Lohr v. Medtronic, Inc., 56 F.3d 1335 (11th Cir.1995).

See Medtronic, Inc. v. Lohr, --- U.S. ----, 116 S. Ct. 2240, 135
L. Ed. 2d 700 (1996).    Pursuant to the Supreme Court's opinion, we

now reverse the district court's dismissal of plaintiff's complaint

and remand the case to the district court for further proceedings

not inconsistent with the Supreme Court's opinion.

     REVERSED and REMANDED.